            Case 3:18-cv-01916-HZ     Document 56      Filed 04/07/21    Page 1 of 2




                        IN THE UNITED STATES DISTRICT COURT

                              FOR THE DISTRICT OF OREGON




HOWARD GROBSTEIN, as Chapter 7                            No. 3:18-cv-01916-YY
Bankruptcy Trustee for BLANCA AGUIRRE,
                                                          ORDER
                      Plaintiff,

       v.

PORT OF PORTLAND, a Municipal
Corporation, THOMAS T. KO, and individual,
JEREMY HEPP, an individual, JACOB
CASSITY, an individual, JERRY SALDIVAR,
an individual, and POLLIN HOTELS II, LLC,
an Oregon limited liability company, doing
Business as SHERATON PORTLAND
AIRPORT HOTEL,

                      Defendants.

HERNÁNDEZ, District Judge:

       Magistrate Judge Youlee You issued a Findings and Recommendation on February 16,

2021, in which she recommends that the Court grant in part and deny in part Defendants’




1 – ORDER
         Case 3:18-cv-01916-HZ          Document 56        Filed 04/07/21     Page 2 of 2




motions for summary judgment. The matter is now before the Court pursuant to 28 U.S.C. §

636(b)(1)(B) and Federal Rule of Civil Procedure 72(b).

       Because no objections to the Magistrate Judge’s Findings and Recommendation were

timely filed, the Court is relieved of its obligation to review the record de novo. United States v.

Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir. 2003) (en banc); see also United States v.

Bernhardt, 840 F.2d 1441, 1444 (9th Cir. 1988) (de novo review required only for portions of

Magistrate Judge’s report to which objections have been made). Having reviewed the legal

principles de novo, the Court finds no error.

                                          CONCLUSION

       The Court ADOPTS Magistrate Judge You’s Findings and Recommendation [52].

Accordingly, Defendant Port of Portland’s Motion for Summary Judgment [28] is GRANTED

IN PART and DENIED IN PART. Pollin Hotels II’s Motion for Summary Judgment [34] is

GRANTED IN PART and DENIED IN PART.

       IT IS SO ORDERED.



                 April 7, 2021
       DATED: __________________________.




                                                      MARCO A. HERNÁNDEZ
                                                      United States District Judge




2 – ORDER
